DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 2020/0135632, previously cited, hereinafter, Mishra) in view of SASAOKA et al. (US 2016/0308104, previously cited cited, hereinafter, Sasaoka) and in view of Cho (US 20016/0104688, newly cited.)
In regard to claims 1 and 10-11, in figs. 1-4F, Mishra discloses a current sensor device (see para [0019]), comprising:
a routable molded lead frame (or molded leadframe) comprising a molded substrate 404 including molding compound 420 and considered a molded substrate (see para [0024]); 
a conductor 404, or die pad;
a semiconductor chip 416/418 mounted to the molded substrate,

one or more leads 410 configured to output a signal generated by the semiconductor chip,
wherein the one or more leads are galvanically (or electrically) isolated from the conductor by the molded substrate through molded compound 420 (see para [0036].) The leads conduct input and output from the power supplies or biases, thus, generate signals. This also is considered as an inherent limitation where biases transmit signals or data. Mishra also further discloses the semiconductor chip mounted on the substrate through adhesive layer or die attach 436 (para [0037]). Mishra, therefore, does not clearly show the die is mounted directly on the substrate as currently claimed.
Sasaoka, in fig. 1B, for example, discloses an analogous device including a substrate 11 with molded resin 119 and a chip 31/32 mounted directly on the substrate (para [0025].) The structure facilitates the wiring connection and reduces the total thickness of the package. This is also common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the chip as taught in order to take the advantage.
The combination of Mishra and Sasaoka does not further discloses the newly added limitation, a conductive clip electrically connected to the conductor and configured to carry current flowing through the conductor, from a first location to a second location that is closer to the semiconductor chip than the first location, wherein the conductive clip overlaps the semiconductor chip in a plan view, and
wherein a standoff region is between the conductive clip and the semiconductor chip.
Cho, in fig. 5, discloses an analogous semiconductor package including chips 560, 520 (paras [[0046-0047]. Cho further discloses a conductive clip 518 (para [0047]) electrically connected to the 
wherein a standoff region is between the conductive clip and the semiconductor chip. This clip facilitates the electrical connection between the substrate 530 and the top portion of the chip 520. This is known to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to further provide the electrical clip in order to take the advantage.
In regard to claim 3, wherein the molded substrate does not include a conductive material, a molding compound is an insulation material (see Mishra’s para [0036].)
Regarding claims 4 and 14, elements 304 (fig. 3), 408, in fig. 4F, are part of the conductor as mentioned above; these connect to the die through element 422, thus, comprises a current rail internal to the current sensor device.
In regard to claims 5 and 13, wherein the conductor includes a first connector for inputting current from a current rail, external from the current sensor device, the element 210 in fig. 2, and 306 in fig. 3 of Mishra, for example, (see also paras [0023] and [0029]) and a second connector for outputting current to the current rail (as discussed in claim 4 above.)
In regard to claim 12, wherein the molded substrate galvanically (electrically) isolates the one or more leads from the conductor. See fig. 4F of Mishra.
Regarding claim 21, Mishra further comprising:
an input connector (some of the electrical terminals on element 306 may function as an input device since they are electrically connected to external voltages, see para [0029]);
an output connector (same as the input, the output terminals may be one of the terminals, example, 307/308/309/322, para [0029]; and

Regarding claims 22-23, Cho further discloses wherein the standoff region is composed of a molded layer 570, a dielectric material and is fillable or pourable material (para [0052].)
Claims 1, 7-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra and Sasaoka and in view of Ma et al. (US 2016/0020051, previously cited, hereinafter, Ma.)
In regard to claims 1 and 9, see the above discussion. The combination of Mishra and Sasaoka does not disclose the current clip as currently claimed.
Ma, in figs. 2a-2b, discloses an analogous device (chip package, or electronic device) 200 including a conductive trace 210 and further discloses a conducive clip or beam in order to conduct power from the trace to external elements. The beam also includes ends 222 and 224, end 222 connects to the trace and the end 224 is open or spaced a part as currently claimed. The conductive beam allows to carry power to the trace and also brings it closer to the chip and the trace. See also para [0016].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form a conductive beam as taught in order to take the advantage.
In regard to claims 7-8 and 16, wherein the conductive clip is galvanically (electrically) isolated from the semiconductor chip.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, Ma also discloses the limitation of claims 1 and 7-8 as mentioned above where the clip is isolated.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/NATHAN W HA/Primary Examiner, Art Unit 2814